DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-19 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Based on the description in paragraph [00320] of the disclosure, “a/the computer program product" in claims 13-19 encompasses non-statutory medium. Cited paragraph defines computer program product as a computer-usable or computer-readable medium which can be any apparatus that can contain, store, communicate, propagate, or transport the program in connection with the instruction execution system. The broadest reasonable interpretation of the claims covers signal per se, thus the claim is rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.
Claims drawn to such a/the computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).

Allowable Subject Matter
Claims 1-12 and 20 are allowed.

Examiner’s Comments

The following is examiner’s comments about claims 13-19. Claims 13-19 are subjected to 35 USC 101 rejection and would be allowable if amended to overcome the rejection.  

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Eggert et al., US 2020/0231149 A1: discloses a method related to using a driver assistance system of an ego-vehicle where predictive velocity optimization for the ego-vehicle is performed by the prediction module based on sensing the environment around the ego-vehicle by sensors, detecting and processing the sensor data by a computer of another vehicle and determining priority relationship between the ego-vehicle and the another vehicle, calculating a behavior relevant score/risk for the ego-vehicle, determining a behavior of the ego-vehicle based on the behavior relevant score and controlling the ego-vehicle to perform the behavior (see Eggert, abstract, Fig. 8 and paragraph [0057]).
2. Sakr et al., US 20180113472 A1: discloses a method for improving an estimate of a geographical position of an ego vehicle using wireless vehicle data of a remote vehicle where the remote vehicle tracks the geographic position of the ego vehicle using one or more onboard sensors (e.g., GPS, radar, LIDAR, cameras, etc.) that record their measurements as sensor data. The vehicle position system of the remote vehicle analyzes the sensor data to calculate angle data describing an angle separating the remote vehicle from the ego vehicle and a vehicle position system of the remote vehicle transmits a wireless message including, among other things, the relative position data and the remote GPS data. This wireless message may be transmitted to the network via DSRC, BSM message, LTE-V2X or some other form of wireless communication (see Sakr, abstract and Fig. 3A, and paragraphs [0173]-[0179]).
3. Onofrio et al., US 2020/0249684 A1: discloses a method for generating an aggregate lane representation that comprises receiving first and second data representative of a first and second output from a first and source. The first and second output is converted to a first and second lane representation. An aggregate lane representation is generated, for example, by applying first and second lane graph. Onofrio further discloses computing one or more confidence values corresponding to the  aggregate lane representation by a confidence estimator and one or more operations on the aggregate lane graph and/or the confidence value(s) is performed (see Onofrio, abstract, Fig. 4 and paragraphs [0055]-[0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/06/2022